DETAILED ACTION
Response to Amendment
	In response to amendment filed on 11/1/2019, claims 12- 13 are added as a new claims and claims 1- 13 are pending for examinations.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3- 4, 6, 8- 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub. No. 2015/0256312 A1) in view of Wang et al. (US Pub. No. 2018/0323923 A1).

	Regarding claim 1, Yi teaches a method of receiving a reference signal by a user equipment (UE) in a wireless communication system, the method comprising:
	receiving a channel state information-reference signal (CSI-RS) (see [0127]; about transmission of CSI-RS; UE as a user equipment here); and 
	calculating CSI by measuring the CSI-RS (see [0097] about CSI measurement),
	wherein the CSI-RS is allocated to a radio resource according to a predetermined time resource pattern (see [0123- 0126] CSI-RS pattern/s), and
	wherein when the CSI-RS overlaps with a demodulation reference signal (DMRS) in a symbol, the CSI-RS or the DMRS is dropped according to predetermined priorities; see [0127]… When a new DM-RS RE and the configured CSI-RS configuration collide in any RE, UE may assume that DM-RS is punctured and CSI-RS is transmitted. Otherwise, UE may assume that CSI-RS is punctured and DM-RS is transmitted…..; but Yi is silent regards to CSI-RS or DM-RS is dropped according to priorities; however Wang teaches in [0051, 0054, 0162] in context with [0042- 0043, 0056- 0059] about signal with a higher priority is received according to priorities of signals, resources of which are overlapped; see [0051]. It would have been obvious to 

	Regarding claim 3, Yi in view of Wang teaches as per claim 1, wherein different predetermined priorities are used based on a location of the symbol in which the CSI-RS overlaps with the DMRS; Wang see [0209].. When the first type of NZP CSI-RS collides with the DM-RS, the corresponding DM-RS may be dropped. As shown in FIG. 10, the first type of NZP CSI-RS is in the same OFDM symbol with DM-RS, i.e. 9th and 10th symbols (i.e. locations). If the subcarriers of NZP CSI-RS and DM-RS are overlapped, the corresponding DM-RS is dropped. For instance, as shown in FIG. 10, when the subframe 0/5 is the partial subframe and the length of the subframe 0/5 is enough to transmit the DRS, for instance, the length of the partial subframe is 12, it can be seen that the tenth and eleventh OFDM symbols, at which the first type of NZP CSI-RS is located are the OFDM symbols, at which the DM-RS is located. The base station may configure the first type of NZP CSI-RS on any pair of subcarriers of these two symbols. Therefore, when the subcarrier, at which the first type of NZP CSI-RS is located, is same as that of the DM-RS, collision will occur. In this situation, the base station does not transmit the DM-RS colliding with the first type of NZP CSI-RS. The methods for the base station not to transmit the DM-RS colliding with the first type of NZP CSI-RS may be as follows.; now refer to [0217- 0219] wherein CSI-RS is being the location, which may be used to transmit the DM-RS, should be avoided. For instance, the base station should not configure the first type of NZP CSI-RS on the first, second, sixth, seventh, eleventh and twelfth subcarriers in each PRB of the tenth and eleventh OFDM symbols (i.e. locations).

	Regarding claim 4, Yi in view of Wang teaches as per claim 1, wherein different predetermined priorities are used based on the number of symbols for the DMRS; Wang see [0209].. When the first type of NZP CSI-RS collides with the DM-RS, the corresponding DM-RS may be dropped. As shown in FIG. 10, the first type of NZP CSI-RS is in the same OFDM symbol with DM-RS, i.e. 9th and 10th symbols. If the subcarriers of NZP CSI-RS and DM-RS are overlapped, the corresponding DM-RS is dropped. For instance, as shown in FIG. 10, when the subframe 0/5 is the partial subframe and the length of the subframe 0/5 is enough to transmit the DRS, for instance, the length of the partial subframe is 12, it can be seen that the tenth and eleventh OFDM symbols, at which the first type of NZP CSI-RS is located are the OFDM symbols, at which the DM-RS is located…. Therefore, when the subcarrier, at which the first type of NZP CSI-RS is located, is same as that of the DM-RS, collision will occur. In this situation, the base station does not transmit the DM-RS colliding with the first type of NZP CSI-RS. The methods for the base station not to transmit the DM-RS colliding with the first type of NZP CSI-RS may be as follows.; now refer to [0217- 0219] wherein CSI-RS is being dropped.. When the base station configures the first type of NZP CSI-RS, the location, which may be used to transmit the DM-RS, should be avoided. For instance, the base station should not configure the first type of NZP CSI-RS on the first, second, sixth, seventh, eleventh and twelfth subcarriers in each PRB of the tenth and eleventh OFDM symbols.

	Regarding claim 6, Yi teaches a user equipment (UE) for receiving a reference signal in a wireless communication system, the UE comprising: a transmitter; a receiver; and a processor configured to control the transmitter and the receiver, wherein the processor is configured to:
	receive a channel state information-reference signal (CSI-RS) (see [0127]; about transmission of CSI-RS; UE as a user equipment here); and 
	calculate CSI by measuring the CSI-RS (see [0097] about CSI measurement),
	wherein the CSI-RS is allocated to a radio resource according to a predetermined time resource pattern (see [0123- 0126] CSI-RS pattern/s), and
	wherein when the CSI-RS overlaps with a demodulation reference signal (DMRS) in a symbol, the CSI-RS or the DMRS is dropped according to predetermined priorities; see [0127]… When a new DM-RS RE and the configured CSI-RS configuration collide in any RE, UE may assume that DM-RS is punctured and CSI-RS is transmitted. Otherwise, UE may assume that CSI-RS is punctured and DM-RS is transmitted…..; but Yi is silent regards to CSI-RS or DM-RS is dropped according to priorities; however Wang teaches in [0051, 0054, 0162] in context with [0042- 0043, 0056- 0059] about signal with a higher priority is received according to priorities of signals, resources of which are overlapped; see [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention 

	Regarding claim 8, Yi in view of Wang teaches as per claim 6, wherein different predetermined priorities are used based on a location of the symbol in which the CSI-RS overlaps with the DMRS; Wang see [0209].. When the first type of NZP CSI-RS collides with the DM-RS, the corresponding DM-RS may be dropped. As shown in FIG. 10, the first type of NZP CSI-RS is in the same OFDM symbol with DM-RS, i.e. 9th and 10th symbols (i.e. locations). If the subcarriers of NZP CSI-RS and DM-RS are overlapped, the corresponding DM-RS is dropped. For instance, as shown in FIG. 10, when the subframe 0/5 is the partial subframe and the length of the subframe 0/5 is enough to transmit the DRS, for instance, the length of the partial subframe is 12, it can be seen that the tenth and eleventh OFDM symbols, at which the first type of NZP CSI-RS is located are the OFDM symbols, at which the DM-RS is located. The base station may configure the first type of NZP CSI-RS on any pair of subcarriers of these two symbols. Therefore, when the subcarrier, at which the first type of NZP CSI-RS is located, is same as that of the DM-RS, collision will occur. In this situation, the base station does not transmit the DM-RS colliding with the first type of NZP CSI-RS. The methods for the base station not to transmit the DM-RS colliding with the first type of NZP CSI-RS may be as follows.; now refer to [0217- 0219] wherein CSI-RS is being dropped.. When the base station configures the first type of NZP CSI-RS, the location, which may be used to transmit the DM-RS, should be avoided. For instance, the base station should not configure the first type of NZP CSI-RS on the first, second, sixth, seventh, eleventh and twelfth subcarriers in each PRB of the tenth and eleventh OFDM symbols (i.e. locations).

	Regarding claim 9, Yi in view of Wang teaches as per claim 6, wherein different predetermined priorities are used based on the number of symbols for the DMRS; Wang see [0209].. When the first type of NZP CSI-RS collides with the DM-RS, the corresponding DM-RS may be dropped. As shown in FIG. 10, the first type of NZP CSI-RS is in the same OFDM symbol with DM-RS, i.e. 9th and 10th symbols. If the subcarriers of NZP CSI-RS and DM-RS are overlapped, the corresponding DM-RS is dropped. For instance, as shown in FIG. 10, when the subframe 0/5 is the partial subframe and the length of the subframe 0/5 is enough to transmit the DRS, for instance, the length of the partial subframe is 12, it can be seen that the tenth and eleventh OFDM symbols, at which the first type of NZP CSI-RS is located are the OFDM symbols, at which the DM-RS is located…. Therefore, when the subcarrier, at which the first type of NZP CSI-RS is located, is same as that of the DM-RS, collision will occur. In this situation, the base station does not transmit the DM-RS colliding with the first type of NZP CSI-RS. The methods for the base station not to transmit the DM-RS colliding with the first type of NZP CSI-RS may be as follows.; now refer to [0217- 0219] wherein CSI-RS is being dropped.. When the base station configures the first type of NZP CSI-RS, the location, which may be used to transmit the DM-RS, should be avoided. For instance, the base station should not configure the first type first, second, sixth, seventh, eleventh and twelfth subcarriers in each PRB of the tenth and eleventh OFDM symbols.

	Regarding claim 11, A method of transmitting a reference signal in a wireless communication system, the method performed by a base station and comprising:
allocating a channel state information-reference signal (CSI-RS) to a radio resource; and transmitting the allocated CSI-RS to a user equipment (UE) (see [0127] in context with [0006, 0027]; about transmission of CSI-RS; UE as a user equipment here and BS/enB as a base station), wherein the CSI-RS is allocated to the radio resource according to a predetermined time resource pattern (see [0123- 0126] CSI-RS pattern/s), and wherein when the CSI-RS overlaps with a demodulation reference signal (DMRS) in a symbol, the CSI-RS or the DMRS is dropped according to predetermined priorities; see [0127]… When a new DM-RS RE and the configured CSI-RS configuration collide in any RE, UE may assume that DM-RS is punctured and CSI-RS is transmitted. Otherwise, UE may assume that CSI-RS is punctured and DM-RS is transmitted…..; but Yi is silent regards to CSI-RS or DM-RS is dropped according to priorities; however Wang teaches in [0051, 0054, 0162] in context with [0042- 0043, 0056- 0059] about signal with a higher priority is received according to priorities of signals, resources of which are overlapped; see [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Yi to make system more effective. Having a mechanism wherein to CSI-RS or DM-RS is dropped .

Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub. No. 2015/0256312 A1) in view of Wang et al. (US Pub. No. 2018/0323923 A1) and in further view of see IDS filed on 2/4/2020, 1st page (#12), “Samsung, “Discussions on CSI-RS design for NR MIMO,” Rl-1705350, 3GPP TSG RAN WG1 Meeting #88bis. Snokanc. USA.”, hereafter Samsung.

	Regarding claim 2, Yi in view of Wang teaches as per claim 1, but Yi is silent regarding wherein different predetermined priorities are used based on a purpose or usage of the CSI-RS; however Samsung states in Fig. 3 and pages 2 and 5 about usage or use cases and also discussed about purpose of CSI-RS.  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Samsung with the teachings of Yi in view of Wang to make system more effective. Having a mechanism wherein different predetermined priorities are used based on a purpose or usage of the CSI-RS; greater way resources can be utilized/managed in the communication system.

	Regarding claim 5, Yi in view of Wang teaches as per claim 1, but Yi is silent regarding wherein the CSI-RS is not allocated to a symbol between a symbol allocated for a physical downlink control channel (PDCCH) and a symbol allocated for the DMRS; however Samsung states within one slot, control or DMRS is configured in first to fourth 

	Regarding claim 7, Yi in view of Wang teaches as per claim 6, but Yi is silent regarding wherein different predetermined priorities are used based on a purpose or usage of the CSI-RS; however Samsung states in Fig. 3 and pages 2 and 5 about usage or use cases and also discussed about purpose of CSI-RS.  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Samsung with the teachings of Yi in view of Wang to make system more effective. Having a mechanism wherein different predetermined priorities are used based on a purpose or usage of the CSI-RS; greater way resources can be utilized/managed in the communication system.

	Regarding claim 10, Yi in view of Wang teaches as per claim 6, but Yi is silent regarding wherein the CSI-RS is not allocated to a symbol between a symbol allocated for a physical downlink control channel (PDCCH) and a symbol allocated for the DMRS; .

Claims 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pub. No. 2015/0256312 A1) in view of Wang et al. (US Pub. No. 2018/0323923 A1) and in further view of Tiirola et al. (US Pub. No. 2018/0279291 A1).

	Regarding claim 12, Yi in view of Wang teaches as per claim 1, but Yi is silent regarding wherein the UE is a part of an autonomous driving device that communicates with at least a network or another autonomous driving device; however Tiirola states in [0045] in context with [0013, 0014, 0016, 0024] about .. UE may include two applications running thereon, including: 1) a URLLC application (e.g., an autonomous or self-driving car related application)….; see [0045]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tiirola with the teachings of Yi in view of Wang 

	Regarding claim 13, Yi in view of Wang teaches as per claim 6, but Yi is silent regarding wherein the UE is a part of an autonomous driving device that communicates with at least a network or another autonomous driving device; however Tiirola states in [0045] in context with [0013, 0014, 0016, 0024] about .. UE may include two applications running thereon, including: 1) a URLLC application (e.g., an autonomous or self-driving car related application)….; see [0045]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tiirola with the teachings of Yi in view of Wang to make system more standardized. Having a mechanism wherein the UE is a part of an autonomous driving device that communicates with at least a network or another autonomous driving device; greater way more standardized approach can be carried out in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468